 
 
I 
111th CONGRESS 2d Session 
H. R. 5237 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Mr. Altmire (for himself and Mr. Dent) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To add joining a foreign terrorist organization or engaging in or supporting hostilities against the United States or its allies to the list of acts for which United States nationals would lose their nationality. 
 
 
1.Short titleThis Act may be cited as the Terrorist Expatriation Act. 
2.Loss of nationalitySection 349 of the Immigration and Nationality Act (8 U.S.C. 1481) is amended— 
(1)in subsection (a)— 
(A)in each of paragraphs (1) through (6), by striking or at the end; 
(B)in paragraph (7), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following: 
 
(8) 
(A)providing material support or resources to a foreign terrorist organization; 
(B)engaging in, or purposefully and materially supporting, hostilities against the United States; or 
(C)engaging in, or purposefully and materially supporting, hostilities against any country or armed force that is— 
(i)directly engaged along with the United States in hostilities engaged in by the United States; or 
(ii)providing direct operational support to the United States in hostilities engaged in by the United States.; and 
(2)by adding at the end the following: 
 
(c)For purposes of this section— 
(1)the term foreign terrorist organization means an organization so designated by the Secretary pursuant to section 219(a); 
(2)the term hostilities means any conflict subject to the laws of war; and 
(3)the term material support or resources has the meaning given the term in section 2339A of title 18, United States Code.. 
 
